DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/27/2022 has been entered. Claims 1, 6, 13 have been amended and new claim 16 has been added. Therefore, claims 1-16 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al. (US – 5,186,004) and further in view of Hashida Koichi et al. (JP – 2008-265728 A).
As per claim 1, Gautier discloses Assembly Consisting of a Brake Booster and of a Master Cylinder comprising:
a brake fluid pressure generation device (50, Fig: 1-3) arranged in a storage chamber (engine compartment, Col: 1, Ln: 11-14, Fig: 1-3) separated from a vehicle cabin; and
a brake operation part (44, Fig: 2) mechanically connected to the brake fluid pressure generation device (Fig: 1-3), the brake operation part being not provided in the vehicle cabin (Fig: 2), wherein:
the brake fluid pressure generation device (50) includes a reserve tank, a cylinder (50) and pistons (46) configured to slide inside the cylinder (Fig: 1-3);
the brake fluid pressure generation device (50) is configured to generate brake fluid pressure in accordance with strokes of the pistons (Fig: 1-3); and
the brake fluid pressure generation device (50) is arranged such that a sliding direction of the pistons (46) is along a direction different from a vehicle front-rear direction in a plan view (see fig: 1-3).
Gautier discloses all the structural elements of the claimed invention but fails to explicitly disclose the brake fluid pressure generation device includes a reserve tank, and wherein the reserve tank is provided above the cylinder.
Hashida discloses Vehicle Brake System comprising:
the brake fluid pressure generation device (25, Fig: 3-4) includes a reserve tank (28, Fig: 3-4), and wherein the reserve tank is provided above the cylinder (Reference numeral 28 denotes a reserve tank for storing brake fluid, which replenishes the brake fluid to the hydraulic chambers 25f and 25r of the master cylinder 25, Best Mode, paragraph 4, Fig: 3-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of brake booster and master cylinder of the Gautier to arrange the brake fluid pressure generation device includes a reserve tank, and wherein the reserve tank is provided above the cylinder as taught by Hashida in order to provide quick supply or received fluid to master cylinder and assure require brake pressure quickly.

As per claim 2, Gautier discloses wherein the brake fluid pressure generation device (50) is arranged such that an angle formed between the sliding direction of the pistons and a vehicle width direction is smaller than an angle formed between the sliding direction of the pistons and the vehicle front-rear direction in a plan view (see fig: 1-3).

As per claim 3, Gautier discloses wherein the brake fluid pressure generation device (50) is arranged such that the sliding direction of the pistons is parallel to a vehicle width direction (see fig: 1-3).

As per claim 4, Gautier discloses wherein the storage chamber (engine compartment) includes a pushing member (42, Fig: 1) configured to cause the pistons to stroke by pushing the pistons (Fig: 1).

As per claim 15. Gautier discloses wherein the brake operation part is operated by a foot of an occupant (an input member (24) intended to be a brake pedal and displacing the movable wall, therefore, it’s obviously disclose the brake operation part is operated by a foot of an occupant, Abstract).

Claims 6, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al. (US – 5,186,004) and further in view of Brancolini, Emiliano (EP – 1174320 A2).
As per claim 6, Gautier discloses Assembly Consisting of a Brake Booster and of a Master Cylinder comprising:
a brake fluid pressure generation device (50, Fig: 1-3) arranged in a storage chamber (engine compartment, Col: 1, Ln: 11-14, Fig: 1-3) separated from a vehicle cabin; and
a brake operation part (44, Fig: 2) mechanically connected to the brake fluid pressure generation device (Fig: 1-3), the brake operation part being not provided in the vehicle cabin (Fig: 2).
Gautier discloses all the structural elements of the claimed invention but fails to explicitly disclose the brake fluid pressure generation device includes a first brake fluid pressure generation device including a first fluid pressure source, and a second brake fluid pressure | generation device including a second fluid pressure source;
the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged so as to at least partially overlap each other in a vehicle front-rear direction when the first brake fluid pressure generation device and the second brake fluid pressure generation device are viewed from a vehicle width direction; and
the second brake fluid pressure generation device is arranged behind the first brake fluid pressure generation device in the vehicle front-rear direction, such that a longitudinal direction of the second brake fluid pressure generation device is parallel to the vehicle width direction.
Brancolini discloses Hydraulic Brake Circuit Especially for an Agricultural Tractor comprising:
the brake fluid pressure generation device (Fig: 1) includes a first brake fluid pressure generation device including a first fluid pressure source (5a, 7, Fig: 1), and a second brake fluid pressure | generation device including a second fluid pressure source (another 5a, 7, Fig: 1);
the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged so as to at least partially overlap each other in a vehicle front-rear direction (Fig: 1) when the first brake fluid pressure generation device and the second brake fluid pressure generation device are viewed from a vehicle width direction (Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake booster and master cylinder of the Gautier to make the brake fluid pressure generator device includes a first brake, the second brake fluid pressure generation device is arranged behind the first brake fluid pressure generation device in the vehicle front-rear direction, such that a longitudinal direction of the second brake fluid pressure generation device is parallel to the vehicle width direction. pressure generation device including a first fluid pressure source, and a second brake fluid pressure | generation device including a second fluid pressure source and the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged so as to at least partially overlap each other in a vehicle front-rear direction when the first brake fluid pressure generation device and the second brake fluid pressure generation device are viewed from a vehicle width direction as taught by Brancolini in order to selectively controlling operation of a first of the brake assemblies in response to a signal from a second of the brake assemblies.
Further, Gautier and Brancolini both fail to disclose the second brake fluid pressure generation device is arranged behind the first brake fluid pressure generation device in the vehicle front-rear direction, such that a longitudinal direction of the second brake fluid pressure generation device is parallel to the vehicle width direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the second brake fluid pressure generation device is arranged behind the first brake fluid pressure generation device in the vehicle front-rear direction, such that a longitudinal direction of the second brake fluid pressure generation device is parallel to the vehicle width direction, since it has been held that rearranging parts of an invention involves only routine skill in the art and would not have modified the operation of the device.  MPEP -2144.04. VI. C Rearranging parts. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per claim 13, Gautier discloses Assembly Consisting of a Brake Booster and of a Master Cylinder comprising:
a brake fluid pressure generation device (50, Fig: 1-3) arranged in a storage chamber (engine compartment, Col: 1, Ln: 11-14, Fig: 1-3) separated from a vehicle cabin; and
a brake operation part (44, Fig: 2) mechanically connected to the brake fluid pressure generation device (Fig: 1-3), the brake operation part being not provided in the vehicle cabin (Fig: 2).
Gautier discloses all the structural elements of the claimed invention but fails to explicitly disclose the brake fluid pressure generation device includes a first brake fluid pressure generation device including a first fluid pressure source, and a second brake fluid pressure generation device including a second fluid pressure source; and
the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged in an upper part of the storage chamber so as to be adjacent to each other in the same horizontal plane,
wherein a plurality of other devices are arranged inside the storage chamber, and the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged at positions higher than the plurality of other devices inside the storage chamber.
Brancolini discloses Hydraulic Brake Circuit Especially for an Agricultural Tractor comprising:
the brake fluid pressure generation device (Fig: 1) includes a first brake fluid pressure generation device including a first fluid pressure source (5a, 7, Fig: 1), and a second brake fluid pressure generation device including a second fluid pressure source (another 5a, 7, Fig: 1); and
the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged in an upper part of the storage chamber so as to be adjacent to each other in the same horizontal plane (As per fig: 1, both master cylinder 7 are arrange in the same horizontal plane).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake booster and master cylinder of the Gautier to make the brake fluid pressure generation device includes a first brake fluid pressure generation device including a first fluid pressure source, and a second brake fluid pressure generation device including a second fluid pressure source; and the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged in an upper part of the storage chamber so as to be adjacent to each other in the same horizontal plane as taught by Brancolini in order to selectively controlling operation of a first of the brake assemblies in response to a signal from a second of the brake assemblies.
Further, Gautier and Brancolini both fail to disclose wherein a plurality of other devices are arranged inside the storage chamber, and the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged at positions higher than the plurality of other devices inside the storage chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the wherein a plurality of other devices are arranged inside the storage chamber, and the first brake fluid pressure generation device and the second brake fluid pressure generation device are arranged at positions higher than the plurality of other devices inside the storage chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art and would not have modified the operation of the device.  MPEP -2144.04. VI. C Rearranging parts. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al. (US – 5,186,004) as modified by Brancolini, Emiliano (EP – 1174320 A2) as applied to claim13 above, and further in view of Hashida Koichi et al. (JP – 2008-265728 A).
As per claim 16, Gautier as modified by Brancolini discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein at least one of the first brake fluid pressure generation device and the second brake fluid pressure generation device includes a reserve tank.
Hashida discloses Vehicle Brake System comprising:
at least one of the first brake fluid pressure generation device (25, Fig: 3-4) and the second brake fluid pressure generation device (25, Fig: 3-4) includes a reserve tank (28, Fig: 3-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of brake booster and master cylinder of the Gautier as modified by Brancolini to arrange the at least one of the first brake fluid pressure generation device and the second brake fluid pressure generation device includes a reserve tank as taught by Hashida in order to provide quick supply or received fluid to master cylinder and assure require brake pressure quickly.

Claims 5, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al. (US – 5,186,004) as modified by Hashida Koichi et al. (JP – 2008-265728 A, for claim 1) and Brancolini, Emiliano (EP – 1174320 A2, for claims 6 and 13) as applied to claims 1, 6 and 13 above, and further in view of Schmidt Thomas (DE – 102016222553 A1).
As per claims 5, 9, and 14, Gautier as modified by Brancolini (for claim 1) discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the vehicle is a vehicle in which automated driving is enabled.
Schmidt discloses Electronic Slip-Controlled Brake System and also discloses “first and second actuators or primary actuators and secondary actuators therefore from two manually redundant systems for generating and modulating a brake pressure in a vehicle brake system, wherein this brake pressure modulation can be carried out in each case with or without the diver’s involvement. The two actuators thus fulfill an essential prerequisite for the realization and implementation of a partially or fully automated driving operation” (Description).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the Assembly Consisting a Brake Booster and of a Master Cylinder of the Gautier as modified by Brancolini to use in automated driving vehicle as taught by Schmidt in order t fulfill an essential prerequisite for the realization and implementation of a partially or fully automatic driving system.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al. (US – 5,186,004) and further in view of Hashida Koichi et al. (JP – 2008-265728 A) and Sekihara (US – 2004/0113488 A1).
As per claim 10, Gautier discloses Assembly Consisting of a Brake Booster and of a Master Cylinder comprising:
a brake fluid pressure generation device (50, Fig: 1-3) arranged in a storage chamber (engine compartment, Col: 1, Ln: 11-14, Fig: 1-3) separated from a vehicle cabin; and
a brake operation part (44, Fig: 2) mechanically connected to the brake fluid pressure generation device (Fig: 1-3), the brake operation part being not provided in the vehicle cabin (Fig: 2), wherein:
the brake fluid pressure generation device (50) includes a fluid pressure source (master cylinder 50, Fig: 1-3).
Gautier discloses all the structure elements of the claimed invention but fails to explicitly disclose a reserve tank, and a brake electronic control unit; and
the reserve tank, the fluid pressure source, and the brake electronic control unit are arranged in an upper part of the storage chamber so as to at least partially overlap each other in a vehicle front-rear direction when the reserve tank, the fluid pressure source, and the brake electronic control unit are viewed from a vehicle width direction.
Hashida discloses Vehicle Brake System comprising:
A reserve tank ((28, Fig: 3-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of brake booster and master cylinder of the Gautier to make the reserve tank as taught by Hashida in order to provide quick supply or receive fluid to master cylinder and assure require brake pressure quickly.
Further, Gauiter and Hashida silent about a brake electronic control unit; and
the reserve tank, the fluid pressure source, and the brake electronic control unit are arranged in an upper part of the storage chamber so as to at least partially overlap each other in a vehicle front-rear direction when the reserve tank, the fluid pressure source, and the brake electronic control unit are viewed from a vehicle width direction.
Sekihara discloses Hydraulic Brake Device comprising:
a brake electronic control unit (32, Fig: 1-2); and
the reserve tank (24), the fluid pressure source (master cylinder 2, Fig: 1-2), and the brake electronic control unit (32, Fig: 1-2) are arranged in an upper part of the storage chamber so as to at least partially overlap each other in a vehicle front-rear direction when the reserve tank, the fluid pressure source, and the brake electronic control unit are viewed from a vehicle width direction (as per Fig: 1-2, master cylinder, electronic control unit, reserve tank are integrated as one body, therefore, it’s obviously disclose all parts are arrange upper part of the vehicle).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of brake booster and master cylinder of the Gautier as modified by Hashida to make the brake electronic control unit; and the reserve tank, the fluid pressure source, and the brake electronic control unit are arranged in an upper part of the storage chamber so as to at least partially overlap each other in a vehicle front-rear direction when the reserve tank, the fluid pressure source, and the brake electronic control unit are viewed from a vehicle width direction as taught by Sekihara in order to provide compact structure and more room for engine compartment to utilized other parts of the vehicle.

As per claim 11, Gauiter discloses wherein: the brake fluid pressure generation device (50) includes a cylinder (50) and pistons (46) configured to slide inside the cylinder (Fig: 1-3); and
the cylinder, the reserve tank, the fluid pressure source, and the brake electronic control unit are arranged in the upper part of the storage chamber so as to at least partially overlap each other in the vehicle front-rear direction when the cylinder, the reserve tank, the fluid pressure source, and the brake electronic control unit are viewed from the vehicle width direction (as per Fig: 1-2, master cylinder, electronic control unit, reserve tank are integrated as one body, therefore, it’s obviously disclose all parts are arrange upper part of the vehicle).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautier et al. (US – 5,186,004) as modified by Hashida Koichi et al. (JP – 2008-265728 A) and Sekihara (US – 2004/0113488 A1).as applied to claims 11 above, and further in view of Schmidt Thomas (DE – 102016222553 A1).
As per claim 12, Gautier as modified by Hashida and Sekihara discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the vehicle is a vehicle in which automated driving is enabled.
Schmidt discloses Electronic Slip-Controlled Brake System and also discloses “first and second actuators or primary actuators and secondary actuators therefore from two manually redundant systems for generating and modulating a brake pressure in a vehicle brake system, wherein this brake pressure modulation can be carried out in each case with or without the diver’s involvement. The two actuators thus fulfill an essential prerequisite for the realization and implementation of a partially or fully automated driving operation” (Description).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the Assembly Consisting a Brake Booster and of a Master Cylinder of the Gautier as modified by Hashida and Sekihara to use in automated driving vehicle as taught by Schmidt in order to fulfill an essential prerequisite for the realization and implementation of a partially or fully automatic driving system.

Allowable Subject Matter
Claims 7and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching references fail to disclose wherein the first brake fluid pressure generation device includes at least one of a reserve tank and a brake electronic control unit (claim 7) and wherein the second brake fluid pressure generation device includes at least one of a reserve tank and a brake electronic control unit (claim 8).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9, 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per claim 1, Gautier discloses all limitation except for new limitations the brake fluid pressure generation device includes a reserve tank, and wherein the reserve tank is provided above the cylinder. Therefore, the examiner teaches Hashida for new limitations. 
As per claim 6 and 13, the newly added limitation are just arrangement or location of the parts. The rearranging parts of an invention involves only routine skill in the art and would not have modified the operation of the device. Also see MPEP -2144.04. VI. C Rearranging parts. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Therefore, the rejection of claim 1 over Gautier and further in view of Hashida is proper for the reason set forth above and maintained the rejection, and the rejection of claims 6 and 13 over Gautier and further in view of Brancolini are proper for the reason set forth above and maintained the rejection.
Claims 5, 9 14 and 16 depend directly or indirectly on claims 1, 6 and 13 accordingly and therefore, rejection over Gautier, Hashida, Brancolini and further in view of Schmidt are proper for the reason set forth above and maintained the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657